188 F.2d 968
HART FURNITURE COMPANY, Inc., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12998.
United States Court of Appeals Fifth Circuit.
October 3, 1950.

Petition for Review of Decision of The Tax Court of the United States (District of Florida).
Reversing judgment, 12 T.C. 1103.
William T. Rogers, Jacksonville, Fla., for petitioner.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Black, Sp. Asst. to Atty. Gen., Charles Oliphant, Chief Counsel, Bureau of Internal Revenue, Charles E. Lowery, Sp. Atty., Bureau of Internal Revenue, Washington, D. C., for respondent.
Before HUTCHESON, Chief Judge, and HOLMES and RUSSELL, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard upon the joint stipulation of counsel that the above entitled and numbered cause be reversed and the cause remanded to the Tax Court of the United States with direction to enter a decision in favor of the petitioner on the issue saved by the appeal to accord with the decisions in Kimbrell's Home Furnishings Co. v. Commissioner, 4 Cir., 159 F.2d 608; Busch's Kredit Jewelry Co. v. Commissioner, 2 Cir., 179 F.2d 298, certiorari denied 339 U.S. 967, 70 S.Ct. 1003 and John Breuner Co. v. Commissioner, 9 Cir., 179 F.2d 685, certiorari denied 339 U.S. 967, 70 S.Ct. 1003, and was submitted to the Court;


2
On consideration whereof, it is now here ordered and adjudged by this Court that the above entitled and numbered cause be reversed and the cause remanded to the Tax Court of the United States with direction to enter a decision in favor of the petitioner on the issue saved by the appeal to accord with the decisions in Kimbrell's Home Furnishings Co. v. Commissioner, 4 Cir., 159 F.2d 608; Busch's Kredit Jewelry Co. v. Commissioner, 2 Cir., 179 F.2d 298, certiorari denied 339 U.S. 967, 70 S. Ct. 1003 and John Breuner Co. v. Commissioner, 9 Cir., 179 F.2d 685, certiorari denied 339 U.S. 967, 70 S.Ct. 1003.


3
It is further ordered that a certified copy of the joint stipulation of counsel to reverse and remand, and of this judgment, be forwarded to the Tax Court of the United States by the Clerk of this Court.